BRYAN SCHRODER
United States Attorney

JENNIFER IVERS
Special Assistant U.S. Attorney
Federal Building & U.S. Courthouse
222 West Seventh Avenue, #9, Room 253
Anchorage, Alaska 99513-7567
Phone: (907) 271-5071
Fax: (907) 271-1500
Email: jennifer.ivers@usdoj.gov

Attorneys for Plaintiff


                     IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF ALASKA

  UNITED STATES OF AMERICA,                 )   No. 3:20-cr-00022-TMB-DMS
                                            )
                          Plaintiff,        )   COUNT 1:
                                            )   FELON IN POSSESSION OF A
          vs.                               )   FIREARM
                                            )     Vio. of 18 U.S.C. §§ 922(g)(1) and
  RICKY IETI MOTI,                          )   924(a)(2)
                                            )
                          Defendant.        )   CRIMINAL FORFEITURE
                                            )   ALLEGATION:
                                            )    Pursuant to 18 U.S.C. § 924(d) and
                                            )   28 U.S.C. § 2461(c)
                                            )
                                            )

                                       INDICTMENT

       The Grand Jury charges that:

                                         COUNT 1

       On or about October 30, 2019, within the District of Alaska, the defendant,

RICKY IETI MOTI, knowingly having been convicted of crimes punishable by



      Case 3:20-cr-00022-TMB-DMS Document 2 Filed 02/21/20 Page 1 of 3
imprisonment for a term exceeding one year, did knowingly possess, in and affecting

interstate and foreign commerce, a firearm, to wit, one Mossberg model 500AG 12

Gauge shotgun.

                                       Convictions

Conviction Date                  Offense                      Court            Case No.
                       Third Degree Misconduct           Superior Court
                                                                               3AN-17-
October 20, 2017     Involving Weapons – Felon in        for the State of
                                                                               05576CR
                              Possession                      Alaska
                                                         Superior Court
                                                                               3AN-17-
  May 26, 2017          Second Degree Robbery            for the State of
                                                                               02879CR
                                                              Alaska

       All of which is in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2).

                      CRIMINAL FORFEITURE ALLEGATION

       The allegations contained in Count 1 of this Indictment are hereby re-alleged and

incorporated by reference for the purpose of alleging forfeitures pursuant to 18 U.S.C. §

924(d), and 28 U.S.C. § 2461(c).

       Upon conviction of the offense in violation of 18 U.S.C. §§ 922(g)(1) and

924(a)(2), as set forth in Count 1 of this Indictment, the defendant, RICKY IETI MOTI,

shall forfeit to the United States pursuant to 18 U.S.C. § 924(d) and 28 U.S.C. § 2461(c),

any firearm or ammunition involved in or used in knowing violation of the offense,

including, but not limited to the following: one Mossberg model 500AG 12 Gauge

shotgun, H865600, and any associated magazines and ammunition.




                                        Page 2 of 3



      Case 3:20-cr-00022-TMB-DMS Document 2 Filed 02/21/20 Page 2 of 3
      All pursuant to 18 U.S.C. § 924(d) and 28 U.S.C. § 2461(c), and Rule 32.2(a) of

the Federal Rules of Criminal Procedure.

      A TRUE BILL.

                                               s/ Grand Jury Foreperson
                                               GRAND JURY FOREPERSON



S/ Jennifer Ivers
JENNIFER IVERS
Special Assistant U.S. Attorney
United States of America



s/ Bryan Schroder
BRYAN SCHRODER
United States Attorney
United States of America


DATE:        February 18, 2020




                                      Page 3 of 3



      Case 3:20-cr-00022-TMB-DMS Document 2 Filed 02/21/20 Page 3 of 3
